Citation Nr: 1752394	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee strain with instability as secondary to a service-connected disability.

2.  Entitlement to service connection for right knee strain with instability as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from March 1998 to June 1998 and from January 2001 to March 2002.  He had additional National Guard service from September 1997 to September 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was remanded in May 2017 to afford the Veteran a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned in September 2017.  A transcript of his hearing has been associated with the record.  

In May 2017, the Board noted that, although the RO addressed the service connection knee disability claims as secondary specifically to a service-connected lumbosacral strain disability, a review of the record indicated additional service-connected disabilities (including right leg sciatic and femoral nerve impairments) that might affect the left or right knee joints.  As such, the appellate issues were revised accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that, during his September 2017 hearing, the Veteran stated that he had been receiving treatment through VA at Clarksburg and Parkersburg.  Review of the record reflects that the most current VA treatment records associated with the claims file date to August 2015.  Updated records should be obtained.  

Moreover, the Board notes that during his September 2017 hearing, and in various written correspondence to include a statement on a VA Form 21-4192 submitted by the Veteran in June 2015, the Veteran has indicated that the Social Security Administration (SSA) has found him to be disabled due to his service-connected injuries.  While the Veteran testified in September 2017 that SSA records had been submitted, review of the record reveals only previously submitted records pertaining to SSA's denial of disability benefits in 2010.  Because the Veteran subsequently reported receipt of SSA disability benefits, clarification must be sought, and any records pertaining to the grant of disability benefits should be obtained.  

With respect to the Veteran's claim of entitlement to service connection for knee disabilities, the Board observes that on VA examination in August 2009, bilateral knee strain was diagnosed.  In a subsequent addendum report, the examiner concluded that the disability was not caused by lumbar strain, reasoning that the Veteran's lumbar strain was not severe enough to cause pain in the Veteran's knees.  In a later addendum report, the examiner reiterated his conclusion, adding that the knee disability was not aggravated by the service-connected lumbar strain.  He provided no rationale for his conclusion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the rationale provided by the examiner does not adequately explain the bases for his conclusion.  Thus, an additional examination should be provided to determine the etiology of the Veteran's claimed knee disability.   

The Veteran asserts that he is unemployable as the result of his service-connected lumbar disability and posttraumatic stress disorder (PTSD).  While he was afforded a VA psychological examination in July 2015 and a spine examination in August 2015, neither adequately addressed the impact of these disabilities on the Veteran's ability to perform work or work like tasks.  Accordingly, he should be afforded an examination(s) to address this question.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the period from August 2015 to the present.  All responses received in response to requests for records must be associated with the electronic claims file.  

2.  Make a determination as to whether the Veteran is in receipt of SSA disability benefits.  If so, contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If, after continued efforts to obtain records discussed in paragraphs 1 and 2 above, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right or left knee disability.  Based on the Veteran's request, such examination should be at a VA facility rather than on a fee basis.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should identify all currently present disability of the either knee.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to service, or is due to or aggravated by (i.e., worsened beyond the natural progress) by the Veteran's service-connected lumbar spine or associated sciatic and femoral nerve impairments.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for any conclusion reached should be provided.

4.  The Veteran should be scheduled for VA examination(s) of his service-connected lumbar spine disability and PTSD to address the functional impact of these disabilities for the purpose of evaluating entitlement to a TDIU.  Based on the Veteran's request, such examination should be at a VA facility rather than on a fee basis.  

The claims file must be reviewed and the review noted in the report(s).  
Complete examinations should be conducted using the appropriate disability benefits questionnaires.

For TDIU purposes, the following is requested.

(a)  The examiner(s) should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner(s) should ask the Veteran to describe in his own words the functional impact of his low back disability and associated neurological disabilities, and his PTSD on his ability to perform work and work-like tasks.  The Veteran's response should be recorded in the report(s).

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner(s) should indicate the objective functional effects of the Veteran's service-connected disabilities on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner(s) should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner(s) should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  

Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorders.

(ii)  With regard to mental acts, the examiner(s) should address functions of the mind to include concentration, focus, attention, and memory.  The examiner(s) should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to any service-connected disability.

(iii)  The examiner(s) should indicate the effect, if any, of the Veteran's medications and/or treatment for the lumbar spine disability or PTSD on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner(s) should indicate whether the Veteran has had any medical restrictions imposed on his activities due to the service-connected lumbar spine disability or PTSD.

The examiner should refrain from commenting on whether the Veteran is employable.

5.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

6.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




